SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1090
CA 12-00150
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


BONN, DIOGUARDI & RAY, LLP, FORMERLY KNOWN AS
BONN, SHORTSLEEVE & RAY, LLP, KENNETH BONN, JR.,
MICHAEL S. RAY AND JOSEPH P. DIOGUARDI, JR.,
PLAINTIFFS-RESPONDENTS,

                      V                                             ORDER

THOMASYORK, LLP, THOMASYORK, LLP, DOING BUSINESS
AS TYS, LLP, CHRISTOPHER YORK AND GLEN A. THOMAS,
DEFENDANTS-APPELLANTS.


UNDERBERG & KESSLER LLP, ROCHESTER (COLIN D. RAMSEY OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

HARRIS CHESWORTH, ROCHESTER (KAREN R. SANDERS OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Kenneth
R. Fisher, J.), entered February 25, 2011. The order denied the
motion of defendants to disqualify counsel for plaintiffs.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on September 25 and 27, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    November 9, 2012                       Frances E. Cafarell
                                                   Clerk of the Court